EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric M. Grabski on 12/15/2021.

The application has been amended as follows: 
in claim 11, line 24: “a display region” was changed to “the array of display elements”;
in claim 12, line 1: “position” was changed to “positions”; and
in claim 17, line 4: “from the multiple patient positions” was inserted after “patient position”; and 
in claim 21, line 1: “the display device” was changed to “the array of display elements”.
Election/Restrictions
Claim 3 is rejoined since it depends from a generic claim.  Because claim 3 is previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/9/2018 with respect to this claim is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, the Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the prior art does not teach or suggest “an array of multiple selectively controllable LEDs provided in the wearable sensor device housing and corresponding with the multiple patient positions, wherein the multiple LEDs in the array are arranged relative to each other to define a sequential pattern corresponding with a sequence of the multiple patient positions defined by a rotation of the patient” along with the other features of claim 1.
Claims 2-4, 7-9, and 22-23 are allowable by virtue of their dependence from claim 1.
With respect to claim 11, the prior art does not teach or suggest “a display device including an array of multiple display elements corresponding with the multiple patient positions, wherein an arrangement of the multiple display elements defines a sequential pattern corresponding with a sequence of the multiple patient positions defined by a rotation of the patient” along with the other features of claim 11.
Claim 21 is allowable by virtue of its dependence from claim 11.
With respect to claim 12, the prior art does not teach or suggest “an array of multiple selectively controllable display elements arranged in a sequential pattern corresponding with a sequence of the multiple patient positions defined by a rotation of the patient” along with the other features of claim 12.
Claims 13-20 are allowable by virtue of their dependence from claim 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/MATTHEW KREMER/Primary Examiner, Art Unit 3791